Case 1:17-cv-05833-DLC Document 455 Filed 06/11/21 Page 1 of 2
Case 1:17-cv-05833-DLC Document 452 Filed 06/09/21 Page 1of3

 

UNITED STATES DISTRICT COURT . |
SOUTHERN DISTRICT OF NEW YORK Wee i
we Wy
A? we .
ween Mv
NORMA KNOPF, individually and as \ | 4
a Distributee and the Executor Named i it } !
in Michael Knopf’s Last Will,

Plaintiff, Case No. 17 Civ. 5833 (DLC) (SN)
- against -
Hon. Denise L. Cote, U.S.D.J.
FRANK M. ESPOSITO,
DORSEY & WHITNEY, LLP,
NATHANIEL H. AKERMAN,
and EDWARD S. FELDMAN,

Defendants. NOTICE OF MOTION
a _- _ x

 

PLEASE TAKE NOTICE that, upon the annexed Declaration of Eric W. Berry and
accompanying Memorandum of Law, both dated June 9, 2021, plaintiff Norma Knopf will move
before this Court, the Hon. Denise L. Cote, U.S.D.J., presiding, at the Sen. Daniel Patrick
Moynihan Courthouse, 500 Pearl Street, Courtroom 15B, New York, New York 10007, at a date
and time to be determined by the Court, for an order

(1) pursuant to Local Rule 6.3 and Federal Rules of Civil Procedure 59(e),

54(b) and 60(b)(1) granting reconsideration of the portion of the Court’s May 26,

2021 decision (ECF 450) (“the Decision”) that imposed a cap on Mrs. Knopfs’

possible damages; and

(2) upon reconsideration, increasing the cap on Mrs. Knopfs” possible
damages by the $650,000 amount by which the Decision reduced those damages

for reasons relating to a January 6, 2015 mortgage granted by Pursuit Holdings,
LLC in favor of Meister Seelig & Fein, LLP.

 
Case 1:17-cv-05833-DLC Document 455 Filed 06/11/21 Page 2 of 2
Case 1:17-cv-05833-DLC Document 452 Filed 06/09/21 Page 2 of 3

Dated: New York, New York
June 9, 2021

Berry Law PLLC
/s/ Eric W. Berry
By:

 

Eric W. Berry [EB8598]
745 Fifth Avenue, 5" Floor
New York, New York [0151
(212) 355-0777

‘s/Gary Greenberg

 

Gary Greenberg, Esq.

666 Third Avenue, 10" Floor
New York, New York 10017
(212) 765-5770

To: all counsel and pro se parties (by the ECF system)

 
